Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilboa-Geffen (US 20180154350 A1; June 7, 2018)
Regarding claim 5, Gilboa-Geffen discloses a detection system for detecting the presence or absence of an allergen in a food sample (Figure 1, Paragraph 30), comprising 
(a) a food corer (Figure 1 Element 200) for collecting the food sample suspected of containing said allergen (Paragraph 30)(b) a disposable test cup (Figure 1 Element 300) configured for processing the food sample and contacting detection agents with said allergen presented in the food sample, the test cup comprising a port for inserting the food corer (Paragraph 30); and 
(c) a detection device (Figure 1b; Paragraph 30) configured for operating the allergen detection testing and measuring signals from the binding interaction between the detection agents and said allergen and visualizing the detection result (Paragraph 66, 24 ),
 the device having a mate plane for docketing the test cup (Seen in Figure 1a, Paragraph 57), wherein the detection device comprises an optical system for measuring said signals that includes excitation and emission optics, scatter optics and/or absorption optics (Paragraph 68).
Regarding claim 7, Gilboa-Geffen discloses the detection system of claim 5.  Gilboa-Geffen further discloses wherein the food corer, from the distal end to the proximal end, comprises a plunger, a skirt and a corer, wherein the proximal end of the corer includes a cutting edge for cutting the test sample (Paragraph 59-60).  
10. (Currently Amended) The detection system of claim 5 6, wherein the disposable test cup (b) comprises: 
(i) a cup top cover (Paragraph 17-18);  Page 3 of 11Attorney Docket No.: 2066.1008US371 
(ii) a cup body (Paragraph 17-18); 
(iii) a cup bottom assembly (Paragraph 17-18); and 
(iv) a homogenization rotor; wherein the cup bottom assembly provides interfaces for connecting to the mate plane of the detection device (Paragraph 17-18).  
Regarding claim 18, Gilboa-Geffen discloses the detection system of claim 5.  Gilboa-Geffen further discloses the detection system of claim 10, wherein the homogenization rotor is inserted into the test cup body (ii) through either a rotor interface at the cup bottom assembly (iii) or a rotor port at the cup top cover (i).  (Paragraph 86)
Regarding claim 20, Gilboa-Geffen discloses the detection system of claim 10.  Gilboa-Geffen further discloses wherein the test cup further comprises a filter that is a filter membrane or a filter assembly (Paragraph 34).  

Allowable Subject Matter
Claims 11-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:                                                                                                                         
Regarding claim 11, none of the prior art of record specifies or makes obvious the detection system of claim 10, wherein the cup body (ii) comprises a plurality of chambers, each of which is functionally connected and a fluid can flow from one chamber to another, wherein the cup body comprises at least 
1) a homogenization chamber, wherein the test sample is homogenized and allergen proteins are extracted; 
(2) a washing chamber wherein a processed sample solution and/or a mixture of the test sample and detection agents is washed; 
(3) a waste chamber configured for holding all the waste during the process of a detection assay; and 
(4) a reaction and optical detection chamber wherein reaction signals and reference signals are read.  
	The balance of claims would be allowable based on dependency. 

Claims 22, 24, 26, 29-30, 32-35, 38-42, 46-47, 50-53, 57-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, none of the prior art of record specifies or makes obvious the detection system of claim 5, wherein the detection device comprises: 
(a) an external housing configured for providing support for the components of the detection device; 
(b) components integrated for operating an allergen detection testing; and 
(c) a power supply; 
wherein the components integrated for operating the detection testing comprise: 
(i) a motor for driving and controlling the homogenization rotor in the test cup; 
(ii) a pump for driving and controlling the flow of the processed sample solution during the process of the allergen detection testing; 
(iii) at least one magnetic collection actuator for collecting and retaining magnetic beads; 
(iv) a vibratory re-suspension actuator for re-suspending magnetic beads; 
(v) the optical system for detecting the signals that include excitation and emission optics, scatter optics and/or absorption optics; 
(vi) a system for converting and digitizing the fluorescence signals; and 
(vii) a display window for receiving the detected signals and indicating the presence and/or absence of the allergen in the test sample.  
Regarding claim 29, none of the prior art of record specifies or makes obvious a method for detecting the presence or absence of an allergen in a food sample comprising- Page 6 of 11Attorney Docket No.: 2066.1008US371 
(a) collecting and processing the food sample, wherein the food sample is homogenized and proteins from the food sample are extracted in an extraction buffer; 
(b) transferring the processed sample into an optic detection chamber within a disposable cup, wherein the optic detection chamber is preloaded with detection agents, wherein the detection agents comprise magnetic beads coated with aptamers which are labeled with one or more fluorophores, or a glass chip of which the surface is coated with aptamers which are labeled with one or more fluorophores; 
(c) mixing the processed sample with the detection agents within the detection chamber; 
(d) reading a first set of absorption, scatter and fluorescence signals; 
(e) washing out the unbound compounds from the mixture; 
(f) reading a second set of absorption, scatter and fluorescence signals; 
(g) comparing the first and second sets of absorption, scatter and fluorescence signals of steps (d) and (f) and to the absorption, scatter and fluorescence signals read prior to the transfer of the test sample to the optic detection chamber; and 
(h) detecting the presence or absence of the allergen in the food sample.  
Regarding claim 33, none of the prior art specifies or makes obvious a system for detecting the presence of an allergen in a sample, the system comprising 
(a) a device comprising: an optical system configured to measure absorbed light, scattered light or fluorescence or a combination thereof, as a result of binding of a detection agent to the allergen;
 b) a test cartridge configured to dock into a receptacle of the device, the test cartridge Page 7 of 11Attorney Docket No.: 2066.1008US371 comprising 
(i) a homogenization chamber including a rotor for homogenizing the sample and extracting allergens; 
(ii) a wash buffer chamber; 
(iii) a waste chamber configured to receive liquid waste; and 
(iv) a reaction and optical detection chamber in optical communication with the optical system, for detecting the binding of the detection agent to the allergen.  
	The balance of claims would be allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884